Citation Nr: 0904379	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  08-00 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the left knee prior to July 1, 
2008.

3.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the right knee prior to July 1, 
2008.

4.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the lumbar spine prior to July 
1, 2008.

5.  The propriety of a reduction of the evaluation of 
degenerative joint disease of the left knee from 20 to 10 
percent effective from July 1, 2008.

6.  The propriety of a reduction of the evaluation of 
degenerative joint disease of the right knee from 20 to 10 
percent effective from July 1, 2008.

7.  The propriety of a reduction of the evaluation of 
degenerative joint disease of the lumbar spine from 20 to 10 
percent effective from July 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions promulgated in 
September 2006, April 2007, September 2007, and April 2008 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  In the September 2006 rating decision, 
the RO increased the ratings for both of the veteran's 
service-connected knee disorders to 20 percent effective from 
September 20, 2005.  That decision also confirmed and 
continued the 20 percent rating for his service-connected 
lumbar spine disorder.  The April 2007 rating decision, in 
pertinent part, denied service connection for glaucoma, and 
in the September 2007 rating decision, the RO proposed to 
reduce the 20 percent ratings for the service-connected 
disabilities of both knees and the lumbar spine to 10 
percent.  The subsequent April 2008 rating decision 
effectuated the reduction effective from July 1, 2008.  The 
veteran appealed those decisions to BVA, and the case was 
referred to the Board for appellate review.

The veteran provided testimony at a hearing before the 
undersigned Acting Veterans Law Judge in November 2008.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have glaucoma that is 
causally or etiologically related to military service.

3.  Prior to July 1, 2008, the veteran's degenerative joint 
disease of the right knee was not productive of flexion 
limited to 60 degrees, extension limited to 5 degrees, or 
recurrent subluxation or lateral instability

4.  Prior to July 1, 2008, the veteran's degenerative joint 
disease of the left knee was not productive of flexion 
limited to 60 degrees, extension limited to 5 degrees, or 
recurrent subluxation or lateral instability

5.  The RO followed proper procedure in reducing the 20 
percent evaluations for the veteran's service-connected 
degenerative joint disease of the left knee, right knee, and 
lumbar spine to 10 percent.

6.  The competent medical evidence does reflect that the 
veteran had improvement of his service-connected right and 
left knee disabilities so as to warrant a reduction in the 
assigned ratings from 20 to 10 percent.

7.  The RO reduced the veteran's disability evaluation for 
degenerative joint disease of the lumbar spine from 20 
percent to 10 percent based on an examination that was less 
full and complete than the examination used to grant the 20 
percent disability evaluation, and the competent medical 
evidence does not clearly reflect that the veteran had 
improvement of his service-connected lumbar spine disability 
so as to warrant a reduction in the assigned rating from 20 
to 10 percent.


CONCLUSIONS OF LAW

1.  Glaucoma was not incurred in active service. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the right knee prior to 
July 1, 2008, have not been met. 38 U.S.C.A. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.20, 4.40-4.45, 4.71a, Diagnostic Codes 5010-5257 (2008).

3.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the left knee prior to July 
1, 2008, have not been met. 38 U.S.C.A. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.20, 4.40-4.45, 4.71a, Diagnostic Codes 5010-5257 (2008).

4.  The criteria for a rating in excess of 20 percent for 
degenerative joint disease of the lumbar spine prior to July 
1, 2008, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.40-4.45, 4.71a, 
Diagnostic Code 5242 (2008).

5.  The RO's reduction of the assigned rating for the 
service-connected degenerative joint disease of the right 
knee from 20 percent to 10 percent effective on July 1, 2008, 
was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.105, 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010-5257 (2008).

6.  The RO's reduction of the assigned rating for the 
service-connected degenerative joint disease of the left knee 
from 20 percent to 10 percent effective on July 1, 2008, was 
proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.105, 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010-5257 (2008).

7.  The RO's reduction of the assigned rating for the 
service-connected degenerative joint disease of the lumbar 
spine from 20 percent to 10 percent effective on July 1, 
2008, was not proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.105, 3.159, 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5242 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants of what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
obtain the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the veteran was sent 
pre-adjudication notice regarding the September 2006 rating 
decision via a letter dated in February 2006, and in November 
2006 regarding the April 2007 rating decision.  Taken 
together, the aforementioned VCAA letters informed the 
veteran of what was necessary to substantiate his claims, 
what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.  Further, the November 
2006 letter contained the specific information regarding 
disability rating(s) and effective date(s) outlined by the 
Court's holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board also observes that the Court recently issued a 
decision in the case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), regarding the information that must be provided to 
a claimant in the context of an increased rating claim.  
Specifically, the Court held that section § 5103(a) requires: 
(1) at a minimum, that the Secretary notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; and 
(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

In regard to the aforementioned criteria, the Board notes 
that the aforementioned VCAA letters satisfy the first and 
third elements of Vazquez.  Although none of the 
aforementioned notification letters contained the specific 
criteria of the relevant Diagnostic Codes this information 
was included in the August 2007 statement of the case (SOC).  
Following the issuance of that document, the RO readjudicated 
the veteran's claims for an increased evaluation in a 
supplemental statement of the case (SSOC).  Thus, VA cured 
any defect in the notice before the case was transferred to 
the Board on appeal, and no prejudice to the appellant will 
result in proceeding with the issuance of a final decision. 
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  As such, 
the Board finds that the veteran was provided adequate notice 
of the applicable rating criteria.

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA 
can demonstrate that a notice defect is not prejudicial if it 
can be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 
20 Vet. App. 427 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also  38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the appellant was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the appellant has been 
satisfied in this case.  The veteran's service medical 
records as well as all available and identified post-service 
treatment records pertinent to the years after service are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claims.  The veteran 
was also provided the opportunity to testify at a hearing 
before the Board in November 2008, and he was afforded VA 
examinations in August 2006 and August 2007 in connection 
with his claims for an increased evaluation for his bilateral 
knee and lumbar spine disabilities.  There is no indication 
that there is any other relevant evidence that has not been 
obtained or requested.  

The Board does acknowledge that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for glaucoma.  Under the law, an 
examination or medical opinion is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service- connected disability. 38 
C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claim for service connection for glaucoma because such an 
examination would not provide any more pertinent information 
than is already associated with the claims file.  As will be 
explained, the veteran has not been shown to have had a 
disease, event, or injury during active military service.  
The record contains no probative evidence that demonstrates 
otherwise.  Therefore, because there is no event, injury, or 
disease in service to which his current glaucoma could be 
related, the Board finds that a VA examination is 
unnecessary. 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


Law and Analysis

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


I.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Initially, the Board observes that congenital or 
developmental defects, including refractive error of the eye, 
are not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  Thus, in pertinent part, 
service connection is only warranted if the veteran's 
glaucoma is an acquired disability of the eyes that was 
incurred in or aggravated by his active service.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for glaucoma.  
His service medical records are negative for any complaints, 
treatment, or diagnosis of such a disorder.   Although he was 
noted as having refractive error of the eye, to include his 
April 2004 retirement examination, his eyes were otherwise 
evaluated as normal.  Rather, the medical evidence indicates 
glaucoma was first suspected in September 2005 and confirmed 
in May 2006.  Therefore, the Board finds that glaucoma did 
not manifest in service or within one thereafter.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for years 
after service is probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board where it found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

In addition to the lack of evidence showing that glaucoma 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link a current 
disorder to his military service.  As noted above, the 
medical evidence does not show that there was an event, 
disease, or injury in service to which current glaucoma could 
be related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
Nor is there is any medical evidence of record that links any 
current disorder to a disease or injury in service.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for glaucoma.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for glaucoma is not warranted.


II.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present. 38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made. Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending. Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.




A.  Degenerative Joint Disease of the Right and Left Knees

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition. See Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel 
has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 
1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned. In VAOPGCPREC 
9-98, General Counsel also held that if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  In addition, General Counsel 
considered a hypothetical situation in which a knee 
disability was evaluated under Diagnostic Code 5259 that was 
productive of pain, tenderness, friction, osteoarthritis 
established by x-rays, and a slight loss of motion.  For the 
purposes of the hypothetical, it was assumed that Diagnostic 
Code 5259 did not involve limitation of motion.  Given the 
findings of osteoarthritis, the General Counsel stated that 
the availability of a separate evaluation under Diagnostic 
Code 5003 in light of sections 4.40, 4.45, 4.59 must be 
considered. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991).  Absent x-ray findings of arthritis, limitation 
of motion should be considered under Diagnostic Codes 5260 
and 5261. The claimant's painful motion may add to the actual 
limitation of motion so as to warrant a rating under 
Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion. Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered. In addition, the 
VA General Counsel has held that separate ratings may be 
assigned under DC 5260 and DC 5261 for disability of the same 
joint. VAOPGCPREC 9-2004 (September 17, 2004).

The veteran was assigned separate 20 percent disability 
evaluations for his degenerative joint disease of the right 
and left knees prior to July 1, 2008, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5257.  With diseases, 
preference is to be given to the number assigned to the 
disease itself; if the rating is determined on the basis of 
residual conditions, the number appropriate to the residual 
condition will be added, preceded by a hyphen. 38 C.F.R. § 
4.27 (2008).  The hyphenated diagnostic code in this case 
indicates that the arthritis under Diagnostic Code 5010 is 
the service-connected disorder and that the recurrent 
subluxation or lateral instability under Diagnostic Code 5257 
is a residual condition. 

Under Diagnostic Code 5257, a 10 percent disability 
evaluation is assigned for slight recurrent subluxation or 
lateral instability.  A 20 percent disability is contemplated 
when such impairment is moderate, and a 30 percent disability 
evaluation is warranted when it is severe.

Diagnostic Code 5010 states that traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003, 
which in turn, states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected 
which in this case would be Diagnostic Codes 5260 (limitation 
of flexion of the leg) and 5261 (limitation of extension of 
the leg).  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of- motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, a noncompensable evaluation is 
contemplated for flexion limited to 60 degrees.  A 10 percent 
disability evaluation is assigned when flexion is limited to 
45 degrees, and a 20 percent disability evaluation is 
warranted when flexion is limited to 30 degrees.

Under Diagnostic Code 5261, a noncompensable evaluation is 
assigned for extension limited to 5 degrees.  A 10 percent 
disability evaluation is contemplated for extension limited 
to 10 degrees.  A 20 percent disability evaluation is 
warranted when extension is limited to 15 degrees. 

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an evaluation in excess of 20 
percent for either knee prior to July 1, 2008.  The medical 
evidence of record does not show the veteran to have severe 
recurrent subluxation or lateral instability.   In fact, the 
veteran denied having any episodes of giving way, 
instability, and subluxation at the August 2007 VA 
examination.  As such, the veteran has not been shown to have 
met the criteria for an increased evaluation under Diagnostic 
Code 5257.

In addition, the Board has considered whether the veteran 
would be entitled to an increased evaluation for his 
bilateral knee disability under Diagnostic 5010.  However, 
the August 2006 VA examination found him to have flexion to 
100 degrees and extension to zero degrees bilaterally.  The 
August 2007 VA examination also showed him to have an active 
range of motion to 130 degrees in the left knee and to 140 
degrees in the right knee.  As such, the veteran's limitation 
of flexion and extension are both noncompensable.  
Accordingly, the veteran has not met the criteria for an 
evaluation in excess of 20 percent for his degenerative joint 
disease of the left and right knees.

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code. See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, such as that governing ankylosis, dislocated semilunar 
cartilage, removal of semilunar cartilage, and impairment of 
the tibia and fibula, the Board finds that the criteria for a 
rating in excess of 10 percent for both his left and right 
knee disabilities are simply not met. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5256, 5258, 5259, and 5262 (2008).   In this 
regard, the medical evidence of record does not show the 
veteran to have ankylosis, dislocated semilunar cartilage, 
the removal of semilunar cartilage, or impairment of the 
tibia and fibula.  The Board notes that ankylosis is defined 
as "immobility and consolidation of a joint due to disease, 
injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 
259 (1992) (citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is 
"stiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint", citing Stedman's Medical Dictionary 87 (25th ed. 
1990)).  Therefore, the Board finds that the veteran is not 
entitled to a higher or separate evaluation under Diagnostic 
Codes 5256, 5258, 5259, and 5262.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's right and left knee 
disabilities are not warranted on the basis of functional 
loss due to pain or weakness in this case, as the veteran's 
symptoms are supported by pathology consistent with the 
assigned ratings, and no higher.  In this regard, the Board 
observes that the veteran has complained of pain on numerous 
occasions.  However, the effect of the pain in the veteran's 
knees is contemplated in the assigned disability evaluations 
under Diagnostic Codes 5010-5257.  Indeed, the September 2006 
rating decision specifically contemplated this pain in its 
assignment of the separate 20 percent disability evaluations.  
The veteran's complaints do not, when viewed in conjunction 
with the medical evidence, tend to establish weakened 
movement, excess fatigability, or incoordination to the 
degree that would warrant an increased evaluation. 

Moreover, the Board notes that Diagnostic Code 5257 provides 
for evaluation of instability of the knee without reference 
to limitation of motion.  Thus, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 do not apply to evaluations under Diagnostic 
Code 5257. See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for the veteran's degenerative joint disease of 
the right and left knee prior to July 1, 2008.


B.  Degenerative Joint Disease of the Lumbar Spine

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.  

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2008).

Further, for VA compensation purposes, normal forward flexion 
of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation are zero 
to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 0 to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 230 degrees.  The normal ranges of motions for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2008); see also 38 C.F.R. § 4.71a, Plate V (2008).

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2008).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

In this case, the Board finds that prior to July 1, 2008, the 
record does not reflect that the veteran's lumbar spine had 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  The August 2006 VA examination revealed 
forward flexion to 75 degrees, backward extension decreased 
to 10 degrees, left and right lateral flexion to 10 degrees, 
and left and right lateral rotation to 10 degrees.  The 
August 2007 VA examination also showed that the veteran was 
able to flex his lumbar spine to 80 degrees and extend to 25 
degrees.  In addition, he had left lateral flexion to 20 
degrees and right lateral flexion to 22 degrees.  Moreover, 
there is no evidence of ankylosis.  As previously noted, 
ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, surgical procedure." Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (Ankylosis is "stiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint", citing Stedman's Medical 
Dictionary 87 (25th ed. 1990)).

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
veteran suffers from a separate neurological disability 
distinct from his degenerative joint disease of the lumbar 
spine.  The medical evidence of record does not identify any 
separate neurological findings or disability not already 
contemplated under the discussed pertinent criteria.  In 
fact, the August 2006 VA examination found the veteran's 
reflexes to be equal and bilateral in the lower extremities, 
and his sensation was intact.  He also denied having 
numbness, bladder or bowel complaints, and erectile 
dysfunction.  Therefore, the Board concludes that the veteran 
does not suffer from additional neurological deficiency so as 
to warrant a separate disability rating under the diagnostic 
codes pertinent to rating neurological disorders. See 
Bierman, 6 Vet. App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's degenerative joint 
disease of the lumbar spine is not warranted on the basis of 
functional loss due to pain or weakness in this case, as the 
veteran's symptoms are supported by pathology consistent with 
the assigned 20 percent rating, and no higher.  In this 
regard, the Board observes that the veteran has complained of 
pain on numerous occasions.  However, the effect of the pain 
in the veteran's lumbar spine is contemplated in the 
currently assigned 20 percent disability evaluation under 
Diagnostic Code 5242.  The veteran's complaints do not, when 
viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for the veteran's degenerative joint disease of 
the lumbar spine prior to July 1, 2008.  


C.  Summary 

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected degenerative 
joint disease of the right knee, left knee, and lumbar spine 
have caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disabilities.  In the absence of such factors, the Board 
finds that the requirements for an extraschedular evaluation 
for the veteran's service-connected disabilities under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met. 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


III.  Rating Reductions

Where action by the rating agency would result in the 
reduction or discontinuance of compensation payments, section 
3.105(e) requires that a rating initially proposing the 
reduction or discontinuance be prepared setting out all 
material facts and reasons for the proposed action.  The 
regulation requires that the beneficiary of the compensation 
payments be notified at his or her latest address of record 
of the contemplated action, furnished detailed reasons, and 
be given 60 days from the date of the notice for the 
presentation of additional evidence to show that the 
compensation payments should be continued at their present 
level. See 38 C.F.R. § 3.105(e) (2008).

Furthermore, section 3.105(i) requires that the veteran be 
informed that he or she may request a predetermination 
hearing provided that the request is received by VA within 30 
days from the date of the notice of the proposed rating 
reduction.  The regulation provides that if a timely request 
for a predetermination hearing is received, VA will notify 
the beneficiary in writing of the time and place of the 
hearing at least 10 days in advance of the scheduled hearing 
date; that the hearing will be conducted by VA personnel who 
did not participate in the proposed adverse action and who 
will bear the decision-making responsibility; and that if a 
predetermination hearing is timely requested, benefit 
payments shall be continued at the previously established 
level pending a final determination concerning the proposed 
action. See 38 C.F.R. § 3.105(i) (2008).  Section 3.105 
directs that unless otherwise provided by the subsection 
3.105(i), final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires. See 38 C.F.R. 
§ 3.105(e) (2008).

In this case, the RO followed proper procedure in reducing 
the assigned ratings for the veteran's disabilities of the 
knees and lumbar spine.  The veteran submitted a claim for an 
increased evaluation for degenerative joint disease of the 
right knee, left knee, and lumbar spine in September 2005.  
He was afforded VA examinations in August 2006 in connection 
with those claims.  A September 2006 rating decision assigned 
separate 20 percent disability evaluations for his right and 
left knee disorders effective from September 20, 2005.  That 
decision also continued the 20 percent disability for 
degenerative joint disease of the lumbar spine.  The veteran 
appealed that decision, and he was afforded VA joint and 
spine examinations in August 2007.  

The RO subsequently proposed a reduction of the veteran's 20 
percent disabilities evaluations for his degenerative joint 
disease of the right knee, left knee, and lumbar spine to 10 
percent each.  The September 2007 rating decision, which 
proposed this reduction, explained that the evidence did not 
show the veteran's knees to have moderate recurrent 
subluxation or lateral instability; limitation of flexion to 
30 degrees; or, limitation of extension to 15 degrees.  The 
results of the August 2007 VA examination were specifically 
noted.  The September 2007 rating decision further indicated 
that the results of his most recent VA examination found him 
to have forward flexion to 80 degrees with a combined lumbar 
range of motion of 202 degrees.  

A letter was sent to the veteran in November 2007 at his most 
recent mailing address, which notified him of the proposed 
reduction.  The letter also informed the veteran that he had 
60 days to submit evidence showing that that his current 
evaluation should be continued rather than reduced.  He was 
further advised that he had 30 days to request a personal 
hearing to present evidence or argument on the issue.

The veteran subsequently submitted a statement in November 
2007 in which he disagreed with the proposed reductions.  He 
also submitted information and evidence and requested 60 day 
extension of time.  The RO sent a letter to the veteran in 
December 2007 informing him that his request for an extension 
of 60 days was granted and that he had until January 20, 
2008, to submit evidence in support of his claim that the 
proposed reductions should not be made.  

The veteran later submitted a VA Form 9, which was received 
on January 22, 2008, in which he disagreed with the proposed 
reduction and requested a hearing before the Board at a local 
VA office.  

The RO subsequently issued a rating decision in April 2008 in 
which the proposed reductions were effectuated as of July 1, 
2008.  That decision reiterated the rating criteria for each 
disability and the findings of the August 2007 VA 
examination.  The veteran was notified of the decision in 
April 2008.  

Based on the foregoing, the Board finds that the RO complied 
with the procedural requirements of section 3.105 regarding 
the reduction of the ratings in question.  The issue in this 
case, then, is whether the reduction in the separate 
evaluations for service-connected degenerative joint disease 
of the right knee, left knee, and lumbar spine from 20 
percent to 10 percent were justified by the evidence.  
Specific legal standards govern this question.

For reductions in rating to be properly accomplished, 
specific requirements must be met.  See 38 C.F.R. § 3.344 
(2007); see also Dofflemyer v. Derwinski, 2 Vet. App. 277 
(1992).  The Court, in Brown v. Brown, 5 Vet. App. 413, 420 
(1993), has interpreted the provisions of 38 C.F.R. § 4.13 to 
require that in any rating reduction case it must be 
ascertained, based upon a review of the entire recorded 
history of the disorder, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide 
that in any rating reduction case, not only must it be 
determined that an improvement in a disability has actually 
occurred, but also that improvement in a disability actually 
reflects improvement in the veteran's ability to function 
under the ordinary conditions of life and work.

The provisions of 38 C.F.R. § 3.344 also establish that there 
must be improvement before an evaluation is reduced.  Where a 
rating has been in effect for greater than five years, it is 
essential that the entire record of examinations and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  In Kitchens v. 
Brown, 7 Vet. App. at 324, the Court stated "[i]n order for 
the VA to reduce certain service-connected disability 
ratings, the requirements of 38 C.F.R. § 3.344(a) and (b) 
must be satisfied."  This regulation requires that only 
evidence of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. at 417-18.  

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated although post-reduction medical 
evidence may be considered in the context of considering 
whether actual improvement was demonstrated.  Cf. Dofflemyer 
v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

The Board notes that the provisions of 38 C.F.R. § 3.344(a) 
and (b), which govern reductions of ratings in effect for 
five or more years, do not apply with respect to the 
veteran's degenerative joint disease of the right and left 
knees because the 20 percent ratings were in effect from 
September 20, 2005, to July 1, 2008.  However, the 20 percent 
rating for degenerative joint disease of the lumbar spine was 
in effect from May 8, 2003, to July 1, 2008, a period of more 
than 5 years.  Accordingly, the provisions of 38 C.F.R. § 
3.344(a) and (b) are for application regarding his lumbar 
spine disability.


A.  Degenerative Joint Disease of the Right and Left Knees

The veteran has contended that the August 2007 examination 
was not as full and complete as the examination which was 
used to establish the separate 20 percent disability 
evaluations for his degenerative joint disease of the right 
and left knees.  However, as discussed above, the provisions 
of 38 C.F.R. § 3.344 are only applicable to the veteran's 
degenerative joint disease of the lumbar spine because the 
separate 20 percent disability evaluations for his right and 
left knee disabilities were in effect for less than five 
years.  .  

After a full review of the record, the Board concludes that 
the reduction of the separate ratings for the service-
connected degenerative joint disease of the right and left 
knees from 20 percent to 10 percent was proper.   The 
September 2006 rating decision had assigned the separate 20 
percent disability evaluations effective from September 20, 
2005, because the VA examination showed moderate reduction of 
motion in the knees.  In this regard, the Board notes that 
the August 2006 VA examination did find him to have flexion 
to 100 degrees and extension to zero degrees bilaterally.  
The full range of motion of the knee is 0 degrees of 
extension and 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II.  

However, the August 2007 VA examination found the veteran to 
have an active range of motion to 130 degrees in the left 
knee and to 140 degrees in the right knee.  As such, the 
veteran's limitation of flexion and extension were both 
noncompensable under Diagnostic Codes 5260 and 5261.  The 
examiner also noted that the veteran denied locking giving 
way, and instability.  As such, he was not shown to have 
recurrent subluxation or lateral instability.  

Upon comparison of the objective evidence forming the basis 
for the RO's assignment of the 20 percent disability 
evaluation with the evidence cited by the RO in support of 
the reduction in the rating, the Board finds that sustained 
material improvement in the veteran's service-connected 
degenerative joint disease of the right and left knees has 
been shown.  Even when taking into consideration the 
veteran's complaints of pain, he does not have limitation of 
either knee that warrants a compensable evaluation under 
either Diagnostic Codes 5260 or 5261.    
The evidence clearly shows that the objective medical 
findings have been consistent with the criteria that warrants 
a 10 percent disability evaluation.  As discussed above, 
VAOPGCPREC 9-98 noted the Court's holding that, when read 
together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide 
that painful motion due to arthritis is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no actual limitation of motion. See 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  
Accordingly, taking into account the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings of DeLuca, supra, the 
Board finds that a 10 percent evaluation is appropriate based 
on the evidence of record.  Consequently, the competent 
medical evidence does reflect the veteran had improvement of 
his service-connected right and left knee disorders so as to 
warrant a reduction in the assigned ratings from 20 to 10 
percent.  Therefore, the benefit sought on appeal must be 
denied


B.  Degenerative Joint Disease of the Lumbar Spine

With respect to the veteran's degenerative joint disease of 
the lumbar spine, the Board again notes that 38 C.F.R. 
§ 3.344 is applicable because the 20 percent disability 
evaluation was in effect for over five years.  The veteran 
and his representative have contended that the August 2007 
examination was not as full and complete as the examination 
that was used to establish the 20 percent disability 
evaluation for degenerative joint disease of the lumbar 
spine.  

The December 2003 rating decision assigned a 20 percent 
disability evaluation for degenerative joint disease of the 
lumbar spine effective from May 8, 2003.  In that decision, 
the RO noted that an August 2003 VA examination found the 
veteran to have forward flexion to 85 degrees, extension to 
20 degrees, right lateral flexion to 20 degrees, left lateral 
flexion to 35 degrees, right rotation to 20 degrees, left 
rotation to 30 degrees.  It was also noted that a 20 percent 
disability evaluation was granted for moderate limitation of 
motion of the lumbar spine or demonstrable deformity of a 
vertebral body from fracture with slight limitation of 
motion.  

The August 2003 VA examiner reviewed the veteran's claims 
file and medical history.  Physical examination and 
neurological examinations were performed, and prior x-rays 
were reviewed.  As noted in the December 2003 rating 
decision, the veteran had forward flexion to 85 degrees, 
extension to 20 degrees, right lateral flexion to 20 degrees, 
left lateral flexion to 35 degrees, right rotation to 20 
degrees, and left rotation to 30 degrees.  He also reported 
discomfort with testing as he completed the forward, 
backward, lateral, and rotation maneuvers.  

The Board notes that the claims file was not available at the 
time of the August 2006 VA examination, but the examiner did 
review the veteran's electronic medical records and his own 
subjective medical history.  A physical examination was also 
performed, and an x-ray of the lumbar spine was obtained.  
Following that examination, the RO issued a statement of the 
case (SOC) in January 2007 in which the veteran's 20 percent 
disability evaluation for his service-connected lumbar spine 
disability was continued.  

The veteran was subsequently afforded a VA spine examination 
in August 2007. Based on the findings of that specific 
examination, the RO proposed a reduction from 20 to 10 
percent for the evaluation assigned for his degenerative 
joint disease of the lumbar spine.  

The August 2007 VA examiner indicated that the claims file 
was unavailable and instead reviewed the electronic medical 
records.  He discussed the veteran's subjective history and 
performed a physical examination.  No x-rays were obtained in 
conjunction with the examination.  

The Board notes that the August 2003 VA examiner specifically 
stated that he had reviewed the veteran's claims file, 
whereas the August 2007 VA examiner indicated that the claims 
file was unavailable.  Applicable regulations state that it 
is essential that, both in the examination and evaluation, 
each disability be viewed in relation to its history. See 38 
C.F.R. § 4.1.  In this regard, medical examinations generally 
should "take into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one." Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment so that the disability 
evaluation will be a fully informed one. See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); see also 38 C.F.R. § 3.326 
(2002); VAOPGCPREC 20-95 (July 14, 1995) (a VA examiner must 
review a claimant's prior medical records when such a review 
is necessary to ensure a fully informed examination or to 
provide an adequate basis for the examiner's findings and 
conclusions).  As such, the August 2007 VA examination does 
appear less full and complete than the August 2003 VA 
examination.

Moreover, the Board cannot conclude on the basis of this one 
examination in August 2007 that sustained improvement has 
been demonstrated in this case.  Indeed, these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413 (1993).  

In this case, the competent medical evidence does not clearly 
reflect that the veteran had material improvement so as to 
warrant a reduction in the assigned rating from 20 to 10 
percent.  The August 2003 VA examination report indicated 
that the veteran had forward flexion to 85 degrees, extension 
to 20 degrees, right lateral flexion to 20 degrees, left 
lateral flexion to 35 degrees, right rotation to 20 degrees, 
left rotation to 30 degrees.  He also reported discomfort 
with testing as he completed the forward, backward, lateral, 
and rotation maneuvers.  The August 2006 VA examiner 
indicated that the veteran had forward flexion to 75 degrees, 
extension to 10 degrees, and left and right lateral flexion 
and rotation to 10 degrees because of pain.  Similarly, the 
August 2007 VA examination found him to have flexion to 80 
degrees, extension to 25 degrees, left lateral flexion to 20 
degrees, right lateral flexion to 22 degrees, left lateral 
rotation to 30 degrees, and right lateral rotation to 25 
degrees.  The August 2007 VA examiner also noted that the 
veteran had pain that developed at lesser degrees.  Based on 
these findings, it is evident that the veteran's range of 
motion did not materially improve since the August 2003 VA 
examination that was used by to assign the 20 percent 
disability evaluation.  

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(b); see Brown (Kevin) v. Brown, 5 Vet. App. 
413, 421 (1993) (holding the preponderance standard 
applicable to rating reduction cases).  In this case, the 
Board finds that the evidence weighs in favor of the 
veteran's claim, and restoration of his 20 percent disability 
evaluation for degenerative joint disease of the lumbar spine 
is granted.
































ORDER

Entitlement to service connection for glaucoma is denied.

Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the left knee prior to July 1, 
2008, is denied.

Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the right knee prior to July 1, 
2008, is denied.

Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the lumbar spine prior to July 
1, 2008, is denied.

Inasmuch as the RO's reduction of the assigned rating for the 
service-connected degenerative joint disease of the right 
knee was proper, the benefit sought on appeal is denied.  

Inasmuch as the RO's reduction of the assigned rating for the 
service-connected degenerative joint disease of the left knee 
was proper, the benefit sought on appeal is denied.  

Inasmuch as the RO's reduction of the assigned rating for the 
service-connected degenerative joint disease of the lumbar 
spine was not proper, the benefit sought on appeal is 
allowed, and the 20 percent disability evaluation is 
restored, subject to the law and regulations applicable to 
the payment of monetary benefits.




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


